           Case 5:19-cv-00609-JKP Document 8 Filed 08/19/19 Page 1 of 1




                                 United States District Court
                               For the Western District of Texas
                                      San Antonio Division

 Mary Reynolds and Robert Reynolds,              §
                                                 §
        Plaintiffs,                              §
                                                 §
 v.                                              §                       Case No. 5:19-cv-00609- J Yã'
                                                 §
 PayPal, Inc. a/k/a PayPal Credit a/k/a          §
 PayPal holdings, Inc.,                          §
                                                 §
        Defendant.                               §

                                        Order Granting
                 Joint Stipulation for Bindin2 Arbitration and Stay of Action

       On this date, pursuant to the Parties' Joint Stipulation for Binding Arbitration and Stay of
(ocek*Le)
Action, this Court:

       ORDERS the Parties to submit all disputes by and between them, currently pending in the

above-styled and numbered cause, to binding arbitration before the American Arbitration

Association. The Court further

       STAYS any and all proceedings in the above-styled and numbered cause, pending the

issuance of a Final Award in Arbitration. The Court further

       ORDERS, within a reasonable time after a final award, if any, is granted or a settlement,

if any, is reached, any party shall advise this Court of the outcome of the arbitration proceedings,

or any settlement.
Qtc                   "'ç   oJ0'
       SIGNED this                day of August, 2019.
